RylaND, Judge,
delivered the opinion of the court.
From the statement of the case, we are of opinion that the demurrer to the plaintiff’s petition was properly sustained in' the court below. The last clause of the fourth subdivision of the first section of the act concerning boats and vessels, reads : “ and for damages for injuries done to persons or property by such boat or vessel.” The plaintiff contends that the breach of the contract of hiring by the captain, in forcing the boat hand to go ashore, and leaving such hand, is within the clause above quoted. We think not. The clause was designed to' embrace injuries,-in'which the boat was an agent, suchas collisions and the like. Let the plaintiff sue the person who hired him, and who broke the contract. The judgment below is affirmed, the other judges concurring.